—Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about November 9, 1998, which, in an action to enforce fee-splitting agreements between lawyers, granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
The motion court erred in granting summary judgment. Testimony of a lawyer’s course of conduct is admissible in the circumstances presented. Any objection thereto goes to the weight of the evidence not its admissibility. The record reveals evidentiary proof of continuing and significant client contact, as well as proof of significant consultations with the attorney at the firm, since deceased, with whom plaintiffs had a long-term relationship. Therefore, there exist questions of fact precluding summary judgment. Concur — Sullivan, P. J., Nardelli, Tom, Lerner and Andrias, JJ.